                 Case 3:20-cv-05423-BHS Document 25 Filed 05/26/20 Page 1 of 4



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus           No. 3:20-cv-05423
   Torrey,
10
                                                        Declaration of Fran Wills
11                        Plaintiffs,

12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Fran Wills, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of Washington.

21 3. I suffer from secondary progressive multiple sclerosis, a continual decline in nervous function.

22 4. My multiple sclerosis has gotten worse over recent years: for example, I have gone from being

23      able to use a cane to being forced to use a walker.
24 5. I am also seventy years old.

25 6. As a result of my multiple sclerosis and the general infirmity that comes with my age, I have

26      extreme difficulty exercising normally.
27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Fran Wills - 1
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 25 Filed 05/26/20 Page 2 of 4



 1 7. Like many seniors, and like many people with multiple sclerosis, I also do not get much

 2      incidental muscle stimulation.

 3 8. Failure to get either regular exercise or regular incidental muscle stimulation can cause severe

 4      muscle atrophy.

 5 9. Muscle atrophy, in turn, can seriously worsen the effects of multiple sclerosis.

 6 10. Because I, as a septuagenarian with multiple sclerosis, do not get much incidental muscle

 7      stimulation, I must exercise regularly in order to avoid severe muscle atrophy and worsening

 8      of my multiple sclerosis.

 9 11. Like many people who have extreme difficulty exercising normally, I rely on aquatic exercise

10      in order to avoid severe muscle atrophy and worsening of my multiple sclerosis.

11 12. Since 2014, I have participated in the “Water Fit” aquatic exercise program at an athletic club,

12      on a thrice-weekly basis.

13 13. The athletic club has been shut down since March 13, 2020, due to the Proclamations.

14 14. But for the Proclamations, it would be open.

15 15. I have already suffered accelerated muscle atrophy during the time of the shutdown, as a result

16      of the Proclamations.

17 16. I will continue to suffer accelerated muscle atrophy for as long as the shutdown persists, as a

18      result of the Proclamations.

19 17. Although my Water Fit classes are effective at slowing my muscle atrophy, they cannot reverse

20      atrophy that has already occurred for a person in my condition.

21 18. The muscle atrophy that I have suffered as a result of the Proclamations is most likely

22      permanent.

23 19. The muscle atrophy that I will continue to suffer as a result of the Proclamations will most

24      likely be permanent as well.

25 20. Because of my already serious infirmity, I face a significant risk of losing my ability to walk if

26      my muscles atrophy any further.

27 21. I face a significant risk of permanently losing her ability to walk as a result of the Proclamations.

 MacEwen v. Inslee
                                                                                  Ard Law Group PLLC
 Declaration of Fran Wills - 2
 No. 3:20-cv-05423                                                                P.O. Box 11633
                                                                                  Bainbridge Island, WA 98110
                                                                                  Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 25 Filed 05/26/20 Page 3 of 4



 1 22. Because of my already serious infirmity, I also face a significant risk of death due to multiple

 2      sclerosis complications if my muscles atrophy any further.

 3 23. I face a significant increased risk of earlier death as a result of the Proclamations.

 4 24. I also have difficulty performing many basic household tasks as a result of my multiple sclerosis

 5      and muscle atrophy.

 6 25. These tasks become more difficulty as my multiple sclerosis and muscle atrophy progress.

 7 26. I face a significant risk of becoming incapable of performing basic household tasks due to the

 8      Proclamations.

 9 27. Normally, I socialize with other students in my Water Fit classes, dine out with friends, visit

10      with relatives who live in the area, see movies with other people, play poker at the local casino,

11      and go to the mall.

12 28. Every single one of the activities on which I rely for my human interaction has been banned by

13      the Proclamations.

14 29. I have been deprived of virtually all human contact as a result of the Proclamations.

15 30. But for the Proclamations, I would be participating in my normal, active social life.

16 31. I have suffered and am still suffering significant injury to my emotional and psychological health

17      as well as my physical health from the isolation as a result of the Proclamations.

18

19      SIGNED, May __, 2020, at ____________________, Washington.

20

21
                                                          By: ________________________
22                                                        Fran Wills
23

24

25

26

27

 MacEwen v. Inslee
                                                                                  Ard Law Group PLLC
 Declaration of Fran Wills - 3
 No. 3:20-cv-05423                                                                P.O. Box 11633
                                                                                  Bainbridge Island, WA 98110
                                                                                  Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 25 Filed 05/26/20 Page 4 of 4
